Exhibit 10.1


CLASS C MEMBERSHIP INTEREST AWARD AGREEMENT


This CLASS C MEMBERSHIP INTEREST AWARD AGREEMENT (this “Agreement”) is executed
and agreed to effective as of Amendment Date (as defined below) by and between
American Midstream GP, LLC, a Delaware limited liability company (the “Company”)
and LB3 Services, a Texas general partnership (the “Grantee”). Capitalized terms
used in this Agreement but not defined in the body hereof have the meanings
assigned to them in the Limited Liability Company Agreement of the Company (as
amended, supplemented or restated from time to time, the “LLC Agreement”).
WHEREAS, as contemplated by Section 1.4 of the Employment Agreement between the
Company, High Point Infrastructure Partners, LLC and Lynn L. Bourdon III
(“Lynn”), the Grantee is a service provider of the Company (the “Employer”), and
Lynn is an employee of the Employer;
WHEREAS, the LLC Agreement was amended on May 2, 2016 (the “Amendment Date”) to
authorize the issuance by the Company of Class C Membership Interests in the
Company to employees and service providers of the Company and its Affiliates;
and
WHEREAS, subject to the terms and conditions set forth in this Agreement and the
LLC Agreement, the Company desires to issue to the Grantee on the terms and
conditions hereinafter set forth, and the Grantee desires to accept on such
terms and conditions, the number of Class C Units (as defined below) specified
herein.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein and other good and valuable consideration, the
Company and the Grantee agree as follows:
1.Issuance of Class C Membership Interest. The Company hereby issues to the
Grantee a Class C Membership Interest in the Company consisting of 100 Class C
Units (the “Class C Units”) effective as of the Amendment Date. The Class C
Units are intended to constitute “profits interests” within the meaning of
Revenue Procedures 93-27 and 2001-43 (or the corresponding requirements of any
subsequent guidance promulgated by the United States Internal Revenue Service or
other applicable law) and, therefore, the capital account associated with each
such Class C Unit at the time of its issuance is equal to zero dollars ($0.00).
The Class C Units issued by the Company to the Grantee pursuant to this
Agreement are referred to herein as the “Awarded Units.”
1.    Terms of Issuance.
(a)    The Grantee acknowledges and agrees that no provision contained in this
Agreement shall entitle the Grantee to remain a service provider of, or
otherwise be affiliated with, the Employer, the Company or any of their
respective Affiliates for any particular period of time.
(b)    The Grantee acknowledges and agrees that the Grantee’s execution of this
Agreement evidences the Grantee’s intention to be bound by the terms of the LLC
Agreement, in addition to the terms of this Agreement. The Grantee further
acknowledges and agrees that the Awarded Units are subject to all of the terms
and restrictions applicable to Class C Membership Interests as set forth in the
LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Agreement and in this Agreement. On or prior to the Amendment Date, the Grantee
has executed a counterpart signature page to the LLC Agreement or a joinder
agreement thereto. To the extent that any of the provisions of this Agreement
(including, without limitation, Sections 4, 5 or 6) are inconsistent with any
provisions of the LLC Agreement, then the provisions of this Agreement shall
govern in all cases.
(c)    The Grantee acknowledges and agrees to make a timely election under
Section 83(b) of the Code in substantially the form attached hereto as Exhibit B
with respect to the Awarded Units and to consult with the Grantee’s tax advisor
to determine the tax consequences of filing such an election under Section 83(b)
of the Code. The Grantee acknowledges that it is the Grantee’s sole
responsibility, and not the responsibility of the Company, to timely file the
election under Section 83(b) of the Code even if the Grantee requests the
Company or any of its Affiliates or any of their respective managers, directors,
officers, employees and authorized representatives (including attorneys,
accountants, consultants, bankers, lenders, prospective lenders or financial
representatives) to assist in making such filing. The Grantee agrees to provide
the Employer, on or before the due date for filing such election, proof that
such election has been timely filed.
2.    Unvested Awarded Units. All of the Awarded Units issued pursuant to this
Agreement shall initially be unvested and subject to forfeiture as provided in
this Agreement (“Unvested Awarded Units”). Unvested Awarded Units will become
Vested Awarded Units (as defined below) in accordance with the provisions of
Section 4.
3.    Vesting of Awarded Units.
(a)    Except as otherwise provided in this Section 4, and subject to the
continuous employment of Lynn with the Employer, the Company or one of their
respective Affiliates (each, a “Subject Entity”) through the applicable vesting
date, the Unvested Awarded Units will vest and become non-forfeitable and will
thereupon become “Vested Awarded Units” in equal annual installments over a
four-year period commencing on the first anniversary of the Amendment Date,
subject to the other terms and conditions of this Agreement (including Section
5) and the LLC Agreement.
(b)    Upon (i) a Change of Control (as such term is defined in the Employment
Agreement between the Lynn and the Company, effective as of December 9, 2015
(the “Employment Agreement”)), (ii) a GP Monetization Event, or (iii) a
termination of Lynn’s employment with the Company by the Grantee for Good Reason
(as defined in the Employment Agreement), then all Awarded Units issued to the
Grantee that have not previously become Vested Awarded Units shall become Vested
Awarded Units as of the date of such event described in clauses (i) through
(iii), as applicable. For purposes of this Agreement, “GP Monetization Event”
shall mean any substantial realization event relating to the assets or
membership interests of the Company, including a majority sale, initial public
offering, merger (including with American Midstream Partners, LP (“AMID”) but
excluding transactions intended solely to change the form or jurisdiction of
organization of the Company and similar transactions), and a debt
recapitalization which debt recapitalization results in a Class C Payout under
the LLC Agreement.
(c)    In the event of (i) Lynn’s death or (ii) termination of Lynn’s employment
with the Company due to disability (as defined in the Employment Agreement),
Grantee will vest for the year in


2

--------------------------------------------------------------------------------

Exhibit 10.1


which any such event occurs plus one additional annual vesting installment,
effective as of immediately prior to the date of Lynn’s death or termination due
to disability.
(d)    In the event of a termination of Lynn’s employment with the Company by
the Company (i) without Cause (as defined in the Employment Agreement) or (ii)
for any reason or for no reason after any Notice of Non-Renewal (as defined in
the Employment Agreement) has been given by the Company, Grantee will vest for
the year in which any such event occurs, effective as of immediately prior to
the date of such termination of employment.
(e)    For the avoidance of doubt, if Lynn’s employment with the Company is
terminated by Lynn without Good Reason (as defined in the Employment Agreement)
or by the Company for Cause (as defined in the Employment Agreement), no
acceleration of the vesting described in Section 4(a) shall occur.
4.    Forfeiture and Repurchase of Awarded Units.
(a)    If Lynn ceases to be employed by a Subject Entity as a result of (i)  a
Subject Entity’s termination of Lynn’s employment other than due to Lynn’s death
or disability or (ii) Lynn’s resignation, in either case for any reason or no
reason, then (x) on the date of such termination, any Unvested Awarded Units
held by the Grantee (after giving effect to any acceleration of vesting under
Section 4) shall be forfeited to the Company and the Grantee shall cease to have
any rights arising from such forfeited Unvested Awarded Units and from being a
holder thereof, and (y) the Company and the Grantee shall have the right (but
not the obligation) for a period of 180 days after the Trigger Date (as defined
below) to repurchase or sell, as applicable, in accordance with Section 6, any
or all of the Vested Awarded Units held by the Grantee on the date of such
termination of employment at the Fair Market Value of such Vested Awarded Units,
as applicable, determined as of the date the Company elects to repurchase or the
Grantee elects to sell such Vested Awarded Units, as applicable.
(b)    The forfeiture of Awarded Units subject to the terms and conditions of
this Section 5 shall occur immediately and without further action of the
Employer, the Company, the Grantee or any other Person upon the termination
giving rise to such forfeitures (the date of such termination being the “Trigger
Date”).
5.    Procedure for Repurchase of Vested Awarded Units.
(a)    In order to exercise the Company’s right to repurchase any Vested Awarded
Units that are subject to repurchase pursuant to Section 5 (the “Subject
Interests”), the Company shall deliver written notice (a “Repurchase Notice”) to
the Grantee, the Grantee’s legal representative or guardian, or the executor of
the Grantee’s estate, as applicable (the “Holder”) no later than 180 days after
the applicable Trigger Date (the “Repurchase Period”). Such Repurchase Notice
shall identify the Subject Interests and set forth the Fair Market Value of the
Subject Interests being repurchased determined as of the date the Company elects
to repurchase such Subject Interests (the “Purchase Price”). For purposes of
this Agreement, “Fair Market Value,” with respect to the Subject Interests as of
any date, means the amount of cash proceeds the Holder would have received in
respect of the Subject Interests if the Company sold all of its assets for


3

--------------------------------------------------------------------------------

Exhibit 10.1


their respective fair market values (determined in each case herein as the
amount that a willing buyer would pay to acquire such assets from, and that a
willing, unrelated seller, would accept to sell such assets to, one another,
neither having any obligation or compulsion to buy or sell, respectively), paid
off all of its liabilities (limited with respect to any non-recourse
liabilities, to the fair market value of any assets securing such liabilities)
and distributed the remaining proceeds in accordance with Section
12.2(a)(iii)(C) of the LLC Agreement. The determination of Fair Market Value
shall not take into account any discount due to the minority nature of any
interest or lack of marketability thereof or any other similar discount. Subject
to subsection (f) below, the determination of Fair Market Value shall be made by
the Board reasonably and in good faith, and shall be final and binding on the
Holder and the Company.
(b)    Subject to subsection (f) below, the closing of the repurchase of the
Subject Interests shall occur as promptly as practicable after the Company’s
delivery of a Repurchase Notice (and no later than 20 Business Days thereafter).
The Purchase Price for the Subject Interests, if any, payable by the Company
shall be made in cash in the form of a Company check payable to the Holder or
wire transfer of immediately available funds to an account designated by the
Holder. Upon the closing of the repurchase of the Subject Interests, the Subject
Interests shall automatically be cancelled without further action by the
Company, the Holder or any other Person (although the interests may be subject
to re-issuance pursuant to the terms of the LLC Agreement).
(c)    The Holder shall execute and deliver all documentation and agreements
reasonably requested by the Company to reflect a repurchase of the Subject
Interests pursuant to this Agreement, but neither the failure of the Holder to
execute or deliver any such documentation nor the failure of the Holder to
deposit the Company’s check or accept the Company’s wire transfer shall affect
the validity of a repurchase of the Subject Interests pursuant to this
Agreement.
(d)    In connection with any repurchase of the Subject Interests hereunder, the
Holder shall make customary representations and warranties concerning (i) such
Holder’s valid title to and ownership of the Subject Interests, free of all
liens, claims and encumbrances (excluding those arising under applicable
securities laws), (ii) such Holder’s authority, power and right to enter into
and consummate the sale of the Subject Interests, (iii) the absence of any
violation, default or acceleration of any agreement to which such Holder is
subject or by which its assets are bound as a result of the agreement to sell
and the sale of the Subject Interests, and (iv) the absence of, or compliance
with, any governmental or third party consents, approvals, filings or
notifications required to be obtained or made by such Holder in connection with
the sale of the Subject Interests.
(e)    Notwithstanding anything herein to the contrary, no payment shall be made
under this Section 6 that would cause the Company to violate any applicable law,
or any rights or preference of preferred equityholders of the Company, any
banking agreement or loan or other financial covenant or cause default of any
indebtedness of the Company, regardless of when such agreement, covenant or
indebtedness was created, incurred or assumed. Any payment under this Section
that would cause such violation or default shall result in an extension of the
Repurchase Period, in the sole discretion of the Company’s Board, until such
payment shall no longer cause any such violation or default and at which time
the repurchase rights provided under Section 5 and Section 6 hereof may be
exercised. In addition, in the event the Grantee


4

--------------------------------------------------------------------------------

Exhibit 10.1


exercises his right to sell the Subject Interests pursuant to Section 6(g)
below, the Company will not be obligated to purchase any Subject Interests if
the Company determines in good faith that the Company’s liquidity position is
such that the repurchase of the Subject Interests would have or reasonably be
expected to result in a material negative impact on the operations or financial
position of the Company. In such event, the Company’s obligation to purchase the
Subject Interests shall be deferred until the Company’s liquidity position is
sufficient to allow for such repurchase (a “Repurchase Deferral”). During any
Repurchase Deferral period, the Company shall use commercially reasonable
efforts to attain sufficient liquidity to allow for the applicable repurchase
(the date of such repurchase constituting the “Deferred Purchase Date”). If
there is a Repurchase Deferral, then to the extent either of the following is
greater than the Purchase Price as calculated in Section 6(a), such Purchase
Price shall be increased to the greater of (i) the Fair Market Value of the
Subject Interests on the Deferred Purchase Date, and (ii) if there has been a GP
Monetization Event during the Repurchase Deferral period, the value of the
Subject Interests implied by such GP Monetization Event (or, to the extent there
are multiple such events, the greatest of such implied values).
(f)    In the event the Holder disagrees with the determination of Fair Market
Value made by the Board in connection with any repurchase pursuant to this
Section 6, then within 10 Business Days of receiving the Repurchase Notice, the
Holder shall notify the Board in writing of the existence of a dispute. The
Holder and the Board shall seek to resolve the dispute for 20 Business Days. In
the event that no resolution is reached, the Board shall promptly select a
nationally-recognized investment banking or valuation firm, as approved by the
Holder (the “Independent Advisor”) to determine the Fair Market Value. The
Independent Advisor shall promptly determine the Fair Market Value and shall
render its decision within 20 Business Days of being selected and such decision
shall be final and binding upon the parties. The purchase of the Subject
Interests shall close promptly, but in no case more than 20 Business Days, after
such determination. In the event that (i) the Independent Advisor’s
determination of Fair Market Value is more than 10% higher than the original
determination made by the Board, the Company shall pay 100% of the cost of
retaining the Independent Advisor, (ii) the Independent Advisor’s determination
of Fair Market Value is more than 10% lower than the original determination made
by the Board, the Holder (or spouse or former spouse) shall pay 100% of the cost
of retaining the Independent Advisor, and (iii) in all other instances the
parties shall each pay 50% of the fees and expenses of retaining the Independent
Advisor. In the event the Holder does not approve of an Independent Advisor to
determine the Fair Market Value as described above, each of the Board and the
Holder shall select a nationally-recognized investment banking or valuation
firm, which shall then joint select a third nationally-recognized investment
banking or valuation firm, which shall be the Independent Advisor.
(g)     The Holder shall have the right to sell to the Company any Subject
Interests on terms and conditions that are substantially similar to that of
Company having the right to repurchase the Subject Interests as otherwise
described in this Section 6, and the provisions of Section 6(a) through (f)
shall apply with like effect to the Holder (as having the right to sell the
Subject Interests) and the Company (as obligated to repurchase the Subject
Interests should the Holder exercise such right), mutatis mutandis.


5

--------------------------------------------------------------------------------

Exhibit 10.1


6.    Representations and Warranties of the Grantee and the Company.
(a)    The Grantee represents and warrants to the Company as follows:
(i)    Each of this Agreement and the LLC Agreement constitute legal, valid and
binding obligations of the Grantee, enforceable in accordance with its
respective terms, and that the execution, delivery and performance of this
Agreement and the LLC Agreement by the Grantee do not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Grantee is a party or by which the Grantee is bound or any judgment,
order or decree to which the Grantee is subject.
(ii)    The Grantee has received all the information the Grantee considers
necessary in connection with the Grantee’s execution of this Agreement and the
LLC Agreement, that the Grantee has had an adequate opportunity to ask questions
and receive answers from the Company and the Grantee’s independent counsel
regarding the terms, conditions and limitations set forth in this Agreement and
the LLC Agreement and the business, properties, prospects and financial
condition of the Company and its Subsidiaries and to obtain additional
information (to the extent the Company possesses such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to the Grantee or to which the Grantee had
access.
(iii)    The Grantee understands that the Awarded Units are not registered under
the Securities Act of 1933 (as amended, the “Securities Act”) on the ground that
the grant provided for in this Agreement and the issuance of securities
hereunder is exempt from registration under the Securities Act pursuant to
Section 4(2) thereof or pursuant to Rule 701 promulgated thereunder and cannot
be disposed of unless (x) they are subsequently registered or exempted from
registration under the Securities Act and (y) such disposition is permitted
under this Agreement and the LLC Agreement.
(iv)    Neither the Company nor any of its Affiliates nor any of their
respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders or financial representatives) has provided any tax
or legal advice to the Grantee regarding this Agreement and the Grantee has had
an opportunity to receive sufficient tax and legal advice from advisors of the
Grantee’s own choosing such that the Grantee is entering into this Agreement
with full understanding of the tax and legal implications thereof.
(v)    The representations and warranties of the Grantee set forth in this
Agreement and in the LLC Agreement are true and correct.
(b)    The Company represents and warrants to the Grantee that this Agreement
and the LLC Agreement constitute legal, valid and binding obligations of the
Company, enforceable in accordance with their respective terms, and that the
execution, delivery and performance of this Agreement and the LLC Agreement by
the Company do not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Company is a party or by which
the Company is bound or any judgment, order or decree to which the Company is
subject.


6

--------------------------------------------------------------------------------

Exhibit 10.1


7.    Further Agreements. The Company and the Grantee further acknowledge and
agree that, notwithstanding anything in the LLC Agreement to the contrary, (i)
during the period of Lynn’s employment with the Company, the Grantee shall have
the right to receive, and the Company shall provide to the Grantee, all
reporting and other information made available by the Company to any Member
other than the Grantee (whether Class A Member, Class B Member or otherwise),
contemporaneously when made available by the Company to any such other Member,
(ii) during any period when Lynn is not employed with the Company but continues
to hold Class C Units, the Grantee shall have the right to receive any annual
and quarterly financial statements otherwise prepared by the Company and the
Company’s annual Form 1065 (or any applicable successor form) following the time
of filing such form with the Internal Revenue Service and (ii) Grantee may
transfer all or any portion of the Class C Units to an entity owned 100% by
Grantee or for valid estate planning purposes so long as any such transferee
agrees to be bound by the terms and conditions of this Agreement and the LLC
Agreement.
8.    General Provisions.
(a)    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by facsimile transmission
to the number, if applicable, set forth below, or sent by internationally
recognized overnight or second-day courier service with proof of receipt
maintained, at the following address(es) (or any other address(es) that any
party may designate by written notice to the other party, in accordance
herewith, except that such notice shall be effective only upon receipt):
If to the Company to:


American Midstream GP, LLC
1614 15th Street
Suite 300
Denver, CO 80202
Attention: General Counsel


with a copy to:


High Point Infrastructure Partners, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention: Jake Erhard and Christine Miller


If to the Grantee to: at the last address that the Company has in its personnel
records for Grantee.


Any such notice shall, if delivered personally, be deemed received upon
delivery; and shall, if delivered by internationally recognized overnight or
second-day courier service, be deemed received on the second Business Day after
being sent.


7

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES OF SUCH STATE.
(c)    Amendment and Waiver. The provisions of this Agreement may be amended or
modified only with the prior written consent of the Company and the Grantee. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
be construed as a waiver of such provisions or affect the validity, binding
effect or enforceability of this Agreement or any provision hereof.
(d)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
(e)    Entire Agreement. The Agreement and the LLC Agreement embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. To the extent of any conflict between
the provisions of this Agreement and the provisions of the LLC Agreement, the
provisions of this Agreement shall control.
(f)    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
(g)    Gender and Plurals. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
(h)    Successors and Permitted Assigns. Subject to Section 8, neither the Class
C Units nor any right of the Grantee under the Class C Units may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee (or any permitted transferee) other than by will or the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, AMID and any of their respective Affiliates.
Notwithstanding anything else in this Agreement or in the LLC Agreement (i) each
Awarded Unit shall remain subject to the terms of the LLC Agreement and this
Agreement (including Sections 4, 5 and 6, which shall be applied based on the
Lynn’s employment status rather than that of any holder of the Awarded Unit),
regardless of who holds such Awarded Unit, and (ii) the effect that the
employment of Lynn by a Subject Entity or events related to such employment have
on the rights of and restrictions on the Awarded Units, including vesting, and
the rights of the Company with regard to the Awarded Units, under this Agreement
and the LLC Agreement, shall not be altered by any transfer of the Awarded
Units.


8

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    Rights of Third Parties. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give any Person, other than
the parties hereto and the estate, legal representative or guardian of any
individual party hereto, any rights or remedies under or by reason of this
Agreement.
(j)    Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.
(k)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
(l)    Section 409A of the Code. The issuance of the Awarded Units is intended
to be grant of a profits interest rather than a deferral of compensation
pursuant to Section 409A of the Code and this Agreement and the issuance of the
Awarded Units hereunder shall be construed and interpreted in accordance with
such intent. Any action required by either of the parties pursuant to this
Agreement will be performed in such a manner that the Awarded Units do not
become subject to the provisions of Section 409A of the Code or the Treasury
regulations and other interpretive guidance issued thereunder. Nothing contained
herein shall be construed to provide an indemnity by the Company or any of its
Affiliates against, and the Grantee shall be solely responsible for, any taxes
or penalties arising in connection with the Awarded Units.
(m)    Specific Performance. The Grantee and the Company acknowledge and agree
that a breach of this Agreement by the Grantee would cause irreparable harm to
the Company and its Subsidiaries, and that the damages relating to any such
breach may be difficult to calculate. As such, the Company shall be entitled to
pursue specific performance and other equitable relief, including an injunction
to prevent a breach of this Agreement, including with respect to the enforcement
of the subject matter contained in Section 5. The remedies described in this
paragraph shall not be deemed to be the exclusive remedies available to the
Company for a breach by the Grantee of this Agreement, but shall be in addition
to all other remedies available at law or equity.
(n)    Spousal Provisions.
(i)    If the any partner in Grantee is married on the Amendment Date, then the
Grantee shall cause each such partner to execute a spousal consent in the form
set forth as Exhibit A hereto (the “Spousal Consent”) to evidence such spouse’s
agreement and consent to be bound by the terms and conditions of this Agreement
and the LLC Agreement as to such spouse’s direct or indirect interest, whether
as community property or otherwise, if any, in the Awarded Units held by the
Grantee. Notwithstanding the execution and delivery thereof, such Spousal
Consent shall not be deemed to confer or convey to such spouse any rights in the
Grantee’s Awarded Units that do not otherwise exist by operation of law or by
agreement of the parties. If any such partner in Grantee should marry or remarry
subsequent to the Amendment Date, the Grantee shall, within 30 days thereafter,
obtain such new spouse’s acknowledgement of and consent to


9

--------------------------------------------------------------------------------

Exhibit 10.1


the existence and binding effect of all restrictions contained in this Agreement
and the LLC Agreement by causing such spouse to execute and deliver a Spousal
Consent. If any spouse of any partner of the Grantee fails to execute the
Spousal Consent as required hereunder, until such time as the Spousal Consent is
duly executed by such spouse, the Grantee’s economic rights associated with the
Awarded Units will be suspended and not subject to recovery.
(ii)    In the event of a property settlement or separation agreement between
any partner of the Grantee and his or her spouse, to the extent any direct or
indirect interest in or with respect to the Awarded Units is assigned to such
partner’s spouse or former spouse, the Grantee and such partner shall use their
best efforts to assign to such spouse or former spouse only the direct or
indirect right to share in profits and losses, to receive distributions, and to
receive allocations of income, gain, loss, deduction or credit or similar item
to which the Grantee was entitled with respect to the Awarded Units.
(iii)    If a spouse or former spouse of any partner of the Grantee directly or
indirectly acquires all or a portion of the Awarded Units held by the Grantee as
a result of any property settlement or separation agreement, such spouse or
former spouse hereby grants an irrevocable power of attorney (which will be
coupled with an interest) to such partner to give or withhold such approval as
such partner will himself or herself approve with respect to such matter and
without the necessity of the taking of any action by any such spouse or former
spouse. Such power of attorney will not be affected by the subsequent disability
or incapacity of the spouse or former spouse granting such power of attorney.
Furthermore, such spouse or former spouse agrees that the Company will have the
option at any time to purchase all or any portion of the Awarded Units, if any,
directly or indirectly acquired by such spouse or former spouse at Fair Market
Value determined by the Board as of the date the Company elects to so purchase
such Awarded Units.
[Signature Page Follows]




10

--------------------------------------------------------------------------------


Exhibit 10.1


10IN WITNESS WHEREOF, the parties hereto have executed this Class C Membership
Interest Award Agreement as of the date first written above.
    
AMERICAN MIDSTREAM GP, LLC
By:
/s/ John F. Erhard
Name:
John F. Erhard
Title:
Director



GRANTEE
LB3 SERVICES

/s/ Lynn L. Bourdon III
Lynn L. Bourdon III, Partner











[SIGNATURE PAGE TO CLASS C MEMBERSHIP INTEREST AWARD AGREEMENT]

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
GRANTEE PARTNER CONSENT
The undersigned, constituting all of the partners of Grantee, are fully aware
of, understand and fully consent and agree to the provisions of this Agreement
and the LLC Agreement and their binding effect upon any marital or community
property interests they may now or hereafter own, and agree that the termination
of their marital relationship for any reason shall not have the effect of
removing any Awarded Units otherwise subject to this Agreement from coverage
hereunder and that their awareness, understanding, consent and agreement are
evidenced by their signature below.


/s/ Lynn L. Bourdon III
Lynn L. Bourdon III, Partner, LB3 Services


    


    
/s/ Susan Bolin Bourdon
Susan Bolin Bourdon, Partner, LB3 Services








[SIGNATURE PAGE TO CLASS C MEMBERSHIP INTEREST AWARD AGREEMENT––SPOUSAL CONSENT]



--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT B
Section 83(b) Election Form
The undersigned taxpayer has received an award of a limited liability company
interest (the “Property”) in a Delaware limited liability company. The Property
is intended to constitute a “profits interest” within the meaning of Internal
Revenue Service Revenue Procedures 93-27 and 2001-43. Notwithstanding the
foregoing, in the event that (i) the Property constitutes a “capital interest”
rather than a “profits interest” or (ii) the undersigned taxpayer disposes of
the Property within two years following receipt thereof, the undersigned
taxpayer hereby elects, pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, to include in gross income as compensation for services the
excess (if any) of the fair market value of the Property at the time of transfer
over the amount paid for the Property.
1.
The name, social security number and address of the undersigned (the
“Taxpayer”), and the taxable year for which this election is being made are:

Taxpayer’s Name:                        


Taxpayer’s Social
Security / Employer
Identification Number:          - -        


Taxpayer’s Address:                          
                                


Taxable Year:            Calendar Year 2016


2.
The Property that is the subject of this election is a Class C Membership
Interest in American Midstream GP, LLC, a Delaware limited liability company
(the “Company”), consisting of ____ Class C Units in the Company.

3.
The Property was transferred to the Taxpayer on ______________.

4.
Property is subject to the following restrictions: The Class C Membership
Interest issued to the Taxpayer is subject to various transfer restrictions and
repurchase rights and is subject to forfeiture in the event certain conditions
are not satisfied as set forth in an agreement between the Taxpayer and the
Company.






--------------------------------------------------------------------------------

Exhibit 10.1


5.
The fair market value of the Property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations) is zero ($0.00).

6.
The amount paid by the Taxpayer for the Class C Units is zero ($0.00).

7.
The amount to include in gross income is zero ($0.00).

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the Property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the Property is
transferred. The undersigned is the person performing the services in connection
with which the Property was transferred.




Dated:            
Taxpayer’s Signature




2